         Case 2:19-cv-01176-KJN Document 7 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERRANCE R. HIGBEE,                                No. 2:19-cv-01176-KJN
12                        Plaintiff,                     ORDER TO SHOW CAUSE
13            v.
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17          On August 16, 2019, after the court denied plaintiff’s request to proceed in forma

18   pauperis, plaintiff paid the required fee and the Clerk of Court electronically served on plaintiff

19   summons and the court’s scheduling order. (ECF Nos. 4-5.) The court’s scheduling order stated

20   that “within 21 days from the filing of the complaint, plaintiff shall complete service of process

21   and shall serve a copy of this scheduling order on defendant. Within fourteen days after

22   completing service of process, plaintiff shall file with the clerk a certificate reflecting such

23   service.” (ECF No. 5 at p. 2). Further, the scheduling order required that within 90 days the

24   parties should designate whether they consent to the magistrate judge’s jurisdiction. 28 U.S.C.

25   § 636(c); see also ECF No. 5, (Scheduling Order, requesting parties’ designation regarding

26   consent within 90 days).

27          The court’s records indicate that plaintiff has not filed a statement with the court

28   indicating that the service was completed. Furthermore, the Commissioner has not yet appeared
                                                         1
        Case 2:19-cv-01176-KJN Document 7 Filed 07/29/20 Page 2 of 2

 1   in the action, which strongly suggests that plaintiff failed to serve the Commissioner.

 2   Additionally, the docket shows that plaintiff has not yet indicated whether he consents to the

 3   jurisdiction of the magistrate judge for all purposes. 28 U.S.C. § 636(c); see also ECF No. 5.

 4   Plaintiff is under no obligation to consent, but a consent/decline designation assists the court in

 5   determining how the action will be administratively processed.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.      Within fourteen (14) days of this order, plaintiff shall either:

 8                  a. Submit to the court documents reflecting service on the Commissioner or

 9                      request additional time if needed; or

10                  b. If plaintiff concludes he does not wish to pursue the action at this juncture, he

11                      may instead file a notice of voluntary dismissal of the action without prejudice

12                      pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

13          2.      Failure to respond to this order to show cause by the required deadline will result

14                  in dismissal of the action pursuant to Federal Rule of Civil Procedure 41(b).

15   Dated: July 29, 2020

16

17
     hig.1176.
18

19

20
21

22

23

24

25

26
27

28
                                                        2
